       Case 3:19-cv-00346-DPM Document 61 Filed 07/02/20 Page 1 of 2




           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

IN RE ELIJAH AND MARY
STINY TRUSTS                                      No. 3:19-cv-346-DPM

                                ORDER
     1. The    Court appreciates and approves the co-trustees'
12 June 2020 status report, Doc. 56.      If it has not already been
accomplished, please press forward on notice to Elijah Nicholas Stiny
(when possible) and the three remaining interested parties. The Court
notes the trust-construction petition, Doc. 8 & 9, and will address it in
due course.
     2. The unopposed request to approve payment of The Perkins
Law Firm's 12 June 2020 statement, Doc. 56-10, is approved. The fees
and expenses are reasonable and necessary. Perkins and Wood may
pay his firm $29,500.41 in attorney's fees and costs from Regions
checking account No. xxxx4646.
     3. The Court notes the Linder & Associates monthly reports for
March, April, and May, and the transfer of $150,000 from the Chase
account to the Regions account.
     4. The co-trustees may make all the tax payments as they are
finally determined to be due, using Regions account funds.
     5. The Court approves closing Bank of America account
No. xxxx5307 and transferring the remaining funds to Regions account
        Case 3:19-cv-00346-DPM Document 61 Filed 07/02/20 Page 2 of 2




No. xxxx4646. The Court directs the Clerk to send Perkins and Wood
certified copies of this Order to facilitate the transfer. After the Bank of
America account is closed, the co-trustees may pay Wood $3,000 each
month from the Regions account.
     6. For the co-trustees' information, the balance in the Court's
registry is currently zero. (The Court previously ordered the registry's
then-existing balance to be paid to the co-trustees for deposit in the
Regions account. Doc. 5 at ,r 3.)
     7. Next status report due by 7 August 2020, covering notice, the
tax returns and payments, the transfer from Bank of America to Regions
Bank, and the apartments' status.
     So Ordered.


                                          D.P. Marshall Jr.
                                          United States District Judge




                                    -2-
